Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
November 17, 2008, by and between PRO-DEX, INC., a Colorado corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of November 1, 2007, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.          Section 1.2. is hereby deleted in its entirety, and the following
substituted
therefor:

"SECTION 1.2.             TERM LOAN.

(a)          Term Loan. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make a loan to Borrower in the principal amount of Two
Million Dollars ($2,000,000.00) ("Term Loan"), the proceeds of which shall be
used to finance Borrower's working capital needs and tenant improvements.
Borrower's obligation to repay the Term Loan shall be evidenced by a promissory
note dated as of November 17, 2008 ("Term Note"), all terms of which are
incorporated herein by this reference. Bank's commitment to grant the Term Loan
shall terminate on December 17, 2008.

(b)         Repayment. The principal amount of the Term Loan shall be repaid in
accordance with the provisions of the Term Note.

(c)         Prepayment. Borrower may prepay principal on the Term Loan solely in
accordance with the provisions of the Term Note."

 

 

 

--------------------------------------------------------------------------------




 

2.         The following is hereby added to the Credit Agreement as Section 1.4.
(c):

"(c)       Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one
quarter percent (.25%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the line of credit,
which fee shall be calculated on a quarterly basis by Bank and shall be due and
payable by Borrower in arrears on each March 31, June 30, September 30, and
December 31."

3.         Section 7.2. is hereby deleted in its entirety, and the following
substituted therefor:

"SECTION 7.2.             NOTICES. All notices, requests and
demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:

BORROWER:       PRO-DEX, INC.

   2361 McGaw Avenue Irvine, CA 92614

BANK:                WELLS FARGO BANK, NATIONAL ASSOCIATION
  Orange County RCBO

  2030 Main Street, Suite #900

  Irvine, CA 92614

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid: and (c) if sent by telecopy,
upon receipt."

4.         Section 4.9. (c) and (d) are hereby deleted in their entirety, and
the following substituted therefor:

"(c)       Net income after taxes not less than $1.00 on an annual basis,
determined as of each fiscal year end, provided, however that Borrower may incur
a net loss for either the fiscal year ending 2009 or the fiscal year ending 2010
of up to $1,200,000.00 resulting from the write-off of the Borrower's
"Intraflow" product during such year ("Intraflow Write-Off').

(d)        Net income before taxes of not less than $1.00 on a quarterly basis,
determined as of each fiscal quarter end, except any one fiscal quarter end
during either fiscal year 2009 or fiscal year 2010, where Borrower incurs a net
loss of up to $1,200,000.00 resulting from the Intraflow Write-Off.

 

--------------------------------------------------------------------------------




 

 

5.         Section 4.9. (e) is hereby deleted in its entirety, and the following
substituted therefor:

"(e) Fixed Charge Coverage Ratio not less than 1.25 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis, with "Fixed Charge
Coverage Ratio" defined as the aggregate of net profit after taxes (excluding
any Intraflow Write-off during any period permitted herein) plus depreciation
expense, amortization expense, cash capital contributions and increases in
subordinated debt minus dividends, distributions and decreases in subordinated
debt, divided by the aggregate of the current maturity of long-term debt and
capitalized lease payments."

6.         Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

7.         Borrower hereby remakes all representations and warranties contained
in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

[loanx10x1.jpg]

 